Citation Nr: 1112928	
Decision Date: 04/01/11    Archive Date: 04/13/11

DOCKET NO.  08-03 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for right shoulder disability, to include as secondary to service-connected left knee posterior horn repair, status post arthroscopic surgery (left knee disability).

2.  Entitlement to service connection for left shoulder disability, to include as secondary to service-connected left knee disability.

3.  Entitlement to service connection for right knee disability, to include as secondary to service-connected left knee disability.

4.  Entitlement to an initial rating in excess of 10 percent for service-connected degenerative changes in the lumbar spine with disc protrusion with compression at L4-L5, minimal sacrococcygeal subluxation (low back disability).



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to March 1971 and from February 2003 to June 2003.

This matter is before the Board of Veterans' Appeals (Board) on appeal from April and July 2007 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  By the April 2007 rating decision, the RO denied service connection for right shoulder, left shoulder and right knee disabilities, and in the July 2007 rating decision, the RO granted service connection for low back disability and assigned an initial 10 percent rating, effective September 21, 2006.  

The Veteran's right knee disability claim is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran's right shoulder disability was not present in service or until many years thereafter and is not related to service or to an incident of service origin, to include his service-connected left knee disability.

2.  The preponderance of the evidence shows that the Veteran's left shoulder disability was not present in service or until many years thereafter and is not related to service or to an incident of service origin, to include his service-connected left knee disability.

3.  Resolving all reasonable doubt in the Veteran's favor, given his functional loss and limitation of low back of motion due to pain and during flare-ups, his lumbar spine disability is manifested by forward flexion of the thoracolumbar spine limited to 60 degrees or less.

4.  Resolving all reasonable doubt in the Veteran's favor, his low back disability is productive of neurologic impairment of the right lower extremity that results in disability analogous to mild incomplete paralysis of the sciatic nerve.

5.  The Veteran's low back disability is not manifested by incapacitating episodes of intervertebral disc disease requiring bedrest prescribed by a physician.


CONCLUSION OF LAW

1.  Right shoulder disability was not incurred during or as a result of service or a service-connected disability.  38 U.S.C.A. §§ 1110, 1154(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2010).

2.  Left shoulder disability was not incurred during or as a result of service or a service-connected disability.  38 U.S.C.A. §§ 1110, 1154(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2010).

3.  Since September 21, 2006, the criteria for an initial disability rating of 20 percent for low back disability have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.7, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Codes 5235-5243 (2010).

4.  Since September 21, 2006, the criteria for a separate 10 percent rating for right-sided mild incomplete paralysis of the sciatic nerve have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.123, 4.124, 4.124a; Diagnostic Code 8520 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Initially, the Board notes that the Veteran's appeal regarding his lumbar spine disorder is from a disagreement with the initial rating assigned following the establishment of service connection.  The United States Court of Appeals for Veterans Claims (Court) held in Dingess v. Nicholson, 19 Vet. App. 473, 490-1 (2006), that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case is satisfied.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).

Regarding the other appellate claims, the Court has held that adequate notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In this case, the Veteran was sent pre-adjudication notice via a letter dated in January 2007, which is clearly prior to the April 2007 rating decision that is the subject of this appeal.  In pertinent part, this letter informed the Veteran of what was necessary to substantiate his current appellate claims, what information and evidence he must submit, what information and evidence will be obtained by VA, and the need for the Veteran to advise VA of or to submit any evidence in his possession that was relevant to the case.  As such, this correspondence fully complied with the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), as well as the Court's holding in Quartuccio, supra.  Moreover, the January 2007 letter included the information regarding disability rating(s) and effective date(s) mandated by the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claims and the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.

In addition, the Board finds that the duty to assist a claimant in the development of his or her case has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  Further, the Veteran has had the opportunity to present evidence and argument in support of his claims, and nothing indicates the Veteran has identified the existence of any other relevant evidence that has not been obtained or requested.  Specifically, he has not indicated there are outstanding records pertaining to the etiology of his right and left shoulder disabilities nor that reflect the symptoms of his low back disability that are not shown by the evidence already of record.  He has indicated that no hearing is desired in conjunction with this case.

The Board further notes the Veteran accorded a VA medical examination in February 2007 that included opinions as to the etiology of his right and left shoulder disabilities supported by stated rationale.  As these opinions were based upon both a medical evaluation of the Veteran, and an accurate understanding of his medical history based upon review of his VA claims folder, the Board finds they are supported by an adequate foundation.  No competent medical evidence is of record that refutes the opinions promulgated on this examination.  He was also accorded a VA medical examination in June 2007 that includes findings as to the symptomatology of the low back disability, which is consistent with the treatment records and relevant rating criteria.  No inaccuracies or prejudice is demonstrated with respect to these examinations.  Accordingly, the Board finds that theses examinations are adequate for resolution of this case.  In view of the foregoing, the Board finds that the duty to assist the Veteran has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent evidence to the effect that the claim is plausible.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Initially, the Board notes that there is no indication of any shoulder problems in the service treatment records.  The Board finds it particularly significant that the Veteran's upper extremities were clinically evaluated as normal on a June 2003 separation examination.  Moreover, on a concurrent Report of Medical History he indicated that he had never experienced painful shoulder.  In addition, no competent medical opinion is of record that relates the Veteran's right and left shoulder disabilities to service or to his service-connected left knee disability, and he does not contend otherwise.  Instead, he maintains that these disabilities are secondary to his left knee disability.

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  

The Board notes, however, that the impact one disability has upon another is not something subject to lay observation; a lay person can describe visible symptomatology, and whether an injury occurred, but cannot relate whether one disability caused or permanently aggravated another.  Such a relationship is of the type that competent medical evidence is required, and nothing in the record indicates the Veteran has the requisite knowledge, skill, experience, training, or education to render a medical opinion.  See 38 C.F.R. § 3.159(a)(1).  Moreover, this finding is supported by the recent holding of Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) in which the United States Court of Appeals for the Federal Circuit (Federal Circuit) held in the context of a claimant contending secondary service connection that the Veteran's own report that his service illness caused his present medical problems was not enough to entitle him to a medical examination.  If such a contention was not sufficient to warrant a medical examination, it is clear that it is not sufficient to warrant a grant of service connection.

The Board further notes that the February 2007 VA medical examination opined that the Veteran's bilateral shoulder disorders were not secondary to the service-connected left knee disorder.  In support of this opinion, the examiner noted that the Veteran's knee was degenerative joint disease, which was an aging process, not caused by any trauma or injuries.  Moreover, the examiner found that the Veteran's shoulder condition was not pathophysiologically related to knee conditions at all.  The examiner stated the Veteran was actually suffering most likely from a bursitis in both of his shoulders that had nothing to do with any lower extremity conditions.

In view of the foregoing, the Board finds that the preponderance of the competent medical and other evidence of record is against a finding that the Veteran's current disabilities of the shoulders were incurred in or aggravated by service, to include as secondary to his left knee disability.  As the preponderance of the evidence is against these claims, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, the benefit sought on appeal must be denied.

Higher Rating

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement.  38 C.F.R. § 4.45.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

When evaluating a musculoskeletal disability based upon a range of motion, consideration is given to the degree of any additional limitation upon motion due to functional loss.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  This includes the analysis of additional functional impairment above and beyond the limitation of motion objectively demonstrated involving such factors as painful motion, weakness, incoordination, and fatigability, etcetera., particularly during times when these symptoms 'flare up,' such as during prolonged use, and assuming these factors are not already contemplated in the governing rating criteria. Id; see also 38 C.F.R. §§ 4.40, 4.45 and 4.59. The Board observes that the United States Court of Appeals for Veterans Claims (Court) recently noted that when rating spine disabilities, the Board must discuss any additional limitation of motion that a Veteran has due to pain, weakness, or fatigue.  See Cullen v. Shinseki, 24 Vet. App. 74, 85 (2010).

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994.  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  More recently, the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

A lumbar spine disability may be rated pursuant to the general rating formula for diseases and injuries of the spine set forth in Diagnostic Codes 5235-5242. Under the general rating formula, a 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. A 40 percent rating requires that the condition be manifested by forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine. A 50 percent rating requires unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating requires unfavorable ankylosis of the entire spine.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees. 38 C.F.R. § 4.71a, Note 2.

Under Diagnostic Code 5243, intervertebral disc syndrome is evaluated either on the total duration of incapacitating episodes over the past twelve months, or by combining under 38 C.F.R. § 4.25 separate ratings of its chronic orthopedic and neurologic manifestations along with rating of all other disabilities, whichever method results in the higher rating. This code provides that a 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks per year. A 40 percent rating requires that the disability be productive of incapacitating episodes having a total duration of at least four but less than six weeks per year. Finally, a maximum 60 percent rating is available when the condition is manifested by incapacitating episodes having a total duration of at least six weeks but less than twelve weeks per year.

Under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

As indicated, where, as here, a Veteran has intervertebral disc syndrome, the condition may be evaluated either based on the total duration of incapacitating episodes over the past twelve months under Diagnostic Code 5243, or by combining, under 38 C.F.R. § 4.25, separate ratings of chronic orthopedic and neurologic impairment, whichever method results in the higher rating.

Here, the June 2007 VA examination report shows that the Veteran had forward flexion to 80 degrees, but that his motion was limited to 60 degrees when pain was considered.  In light of DeLuca and Cullen, the Board finds that, resolving all reasonable doubt in his favor, that his disability warrants a 20 percent rating under the general schedule for evaluating spine disorders.  Moreover, the Board notes that this conclusion is consistent with the findings and conclusions set forth in the Veteran's treatment records.

In addition, under Diagnostic Code 8520, a 10 percent rating is warranted for mild incomplete paralysis of the sciatic nerve; a 20 percent rating requires moderate incomplete paralysis of the sciatic nerve; a 40 percent rating requires moderately severe incomplete paralysis; a 60 percent rating requires severe incomplete paralysis with marked muscular atrophy; an 80 percent rating requires complete paralysis of the sciatic nerve.  When there is complete paralysis, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  

Here, the June 2007 VA examination report shows that the Veteran's lumbar disc disease is manifested by mild neurological impairment of his right lower extremity.  Indeed, the examiner who conducted the examiner diagnosed the Veteran as having L5 dermatome decrease secondary to light touch.  As such, the Board finds that a separate 10 percent rating, and no more, under Diagnostic Code 8520, for radiculopathy of the right lower extremity.

In addition, in exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321. The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board finds that the rating criteria contemplate the discrete manifestations of the Veteran's low back disability.  As such, the rating criteria are adequate to evaluate the Veteran's disabilities and referral for consideration of extraschedular rating is not warranted.

Finally, the United States Court of Appeals for Veterans Claims (Court) has held that a total disability rating based on individual unemployability (TDIU) is a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, however, at last report the Veteran was employed on a full-time basis.  As such, the Board finds that a TDIU claim is not part of his claim for a higher rating.


ORDER

Subject to the laws and regulations regarding monetary benefits, effective September 21, 2006, an initial rating of 20 percent, for low back disability is granted.

Subject to the law and regulations regarding monetary benefits, effective September 21, 2006, a separate rating of 10 percent, but no higher, for neurological impairment analogous to radiculopathy of the right lower extremity is granted.


REMAND

Also before the Board is the Veteran's claim of service connection for right knee disability.  The Veteran essentially contends that this condition is related to his service-connected left knee disability.  The Board acknowledges that the examiner who conducted the February 2007 VA joints examination opined that the right knee disability was not related to the Veteran's left knee disability.  The Board notes, however, that not only did the examiner indicate that the Veteran had degenerative joint disease of both knees, but he offered no rationale in support of his assessment.  Thus, as to his right knee, the February 2007 VA examination report is not adequate for rating purposes.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (holding that articulated reasoning enables the Board to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a mere conclusion by an examiner is insufficient to allow the Board to make an informed decision as to what weight to assign to an examiner's opinion).  As such, the Board has no discretion and must remand this claim.

Accordingly, the case is REMANDED for the following action:

1.  After associating any pertinent, outstanding records with the claims folder, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any current right knee disability.  All studies deemed appropriate should be performed, and all findings should be set forth in detail. The claims file should be made available to the examiner.

The examiner should diagnose all right knee disabilities found to be present.  The examiner must opine as to whether it is at least as likely as not that the Veteran has a right knee disability that is related to or had its onset in service.  The examiner must also state whether it is at least as lightly as not that the Veteran has a right knee that was caused or aggravated by his service-connected left knee disability.

The rationale for all opinions, with citation to relevant medical findings or medical authority, must be provided.

2.  The RO should readjudicate the Veteran's appeal. If the benefits sought on appeal are not granted, the RO should issue a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


